DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural phenomenon) without significantly more. The claims recite a composition comprising hyaloclastite in powder form and a composition comprising hyaloclastite that has been reduced in size. This judicial exception is not integrated into a practical application because the claims are merely reciting a naturally occurring material that does not include any additional elements that are no seen in hyaloclastite minerals. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no indication that the composition has any characteristics that are different from naturally occurring hyaloclastite minerals.  
Hyaloclastite minerals are produced from cooling lava or magma and will by their very nature have many different particle sizes.  In nature there are a lot of different size minerals such as hyaloclastite which are obtained from lava or magma, so looking at the size distribution does not appear to make the composition markedly different from what occurs in nature. 
Therefore as presented, the material recited in the claims do not appear to have any size that does not naturally occur in nature and there is no evidence that the materials result in a composition that is markedly different or significantly more than what occurs in nature.  While claims 5-8 recite that the hyaloclastite has been reduced in size, there is no indication that reducing the size of the hyaloclastite changes the structure of the material as compared to hyaloclastite having the size claimed which is found in nature.  The claimed subject matter therefore is not patent eligible absent evidence showing otherwise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi “Classification and Features of Subaqueous Volcaniclastic Rocks of Neogene Age in Southwest Hokkaido”.
The reference teaches, in the Table on page 3, hyaloclastite tuff having a size of 1/256 mm or 3.90625 microns.  
The instant claims are met by the reference.
As for claims 1-4, the reference teaches hyaloclastite having a particle size of 3.90625 microns.
As for claims 5-8, the reference teaches hyaloclastite having a particle size of 3.90625 microns.  While the reference does not state that hyaloclastite was reduced to the claimed size ranges, the limitation of “that has been reduced size” is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. A stated in MPEP 2113: [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Therefore the product of claims 5-8 is no different than the product recited in the reference absent evidence showing otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al “The hydration and alteration of perlite and rhyolite”.
The reference teaches, in the results section found on page 899 and the accompanying supplementary material (attached to the article), hyaloclastite particles having a size of less than 0.063 mm or 63 microns. 
The instant claims are obvious over the reference.
With respect to claims 1-4, the reference teaches hyaloclastite particles having a size of less than 63 microns.  This range overlaps the claimed ranges and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 	With respect to claims 5-8, the reference teaches hyaloclastite particles having a size of less than 63 microns.  This range overlaps the claimed ranges and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   While the reference does not state that hyaloclastite was reduced to the claimed size ranges, the limitation of “that has been reduced size” is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. A stated in MPEP 2113: [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Therefore the product of claims 5-8 is no different than the product recited in the reference absent evidence showing otherwise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,822,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims.  Although claims 5-8 recite the limitation “that has been reduced in size” this is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore the product of claims 5-8 is no different than the product recited in the claims of the prior patent.
 Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,828,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10,047,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims. As for claim 4, as the prior patent recites “less than or equal to approximately 10 µm this would render obvious 5 µm.  Although claims 5-8 recite the limitation “that has been reduced in size” this is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore the product of claims 5-8 is no different than the product recited in the claims of the prior patent. As for claim 8, as the prior patent recites “less than or equal to approximately 10 µm this would render obvious 5 µm.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10,047,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims. Although claims 5-8 recite the limitation “that has been reduced in size” this is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore the product of claims 5-8 is no different than the product recited in the claims of the prior patent. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10-11, 16-17 and 20 of U.S. Patent No. 10,065,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims. Although claims 5-8 recite the limitation “that has been reduced in size” this is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore the product of claims 5-8 is no different than the product recited in the claims of the prior patent. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-14, 17 and 19-20 of U.S. Patent No. 11,236,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims. Although claims 5-8 recite the limitation “that has been reduced in size” this is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore the product of claims 5-8 is no different than the product recited in the claims of the prior patent. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-14 and 17-18 of U.S. Patent No. 11,242,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore are rendered obvious by said claims. Although claims 5-8 recite the limitation “that has been reduced in size” this is a product-by-process limitation and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore the product of claims 5-8 is no different than the product recited in the claims of the prior patent. 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 17 and 19 of copending Application No. 17/590,432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the copending application and therefore are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
November 10, 2022